Case 3:17-cv-00007-GTS-ML Document 101-24 Filed 05/31/19 Page 1of1

: ‘ és Ae
December 9, 2016 . al ‘

Students Name:

As You may or may not be aware, allagatlons have been made regarding your perlod 4, Fodndatlans of
College Math class. is there anything you wish to share?

Due to these allegations the Superintendent has asked us to Interview every student in your pericd 4,
math class. . Penge eyplnin beyond yes er NO. Th rneld-4 i

J. Since September, has Ms. Dyer changed the seating arrangements in math class?

Do students work tn groups?

How are the groups assigned?

De students follow Ms. Dyer’s directions and work with thelr assigned partners?

Have any students In math class consistently caused disruptlons to math class?

Have any students made inappropriate comments or used Inappropriate language in math class?
Have any of these Inappropriate comments or Janguage been directed towards the teacher?

Are there any students who consistently disrupt math class?

9, Are you aware of any postings on social media regarding math class?

10. is thera anything else you think we should know?

NAMEN

go

VS000869

CL/0Q_
